Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128269                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v        	                                                         SC: 128269
                                                                     COA: 249269
                                                                     Newaygo CC: 02-007697-FH
  ROGER LEE WADE,

           Defendant-Appellant. 


  _________________________________________/

               On order of the Court, the application for leave to appeal the January 25,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
       d0919                                                                 Clerk